Citation Nr: 1009469	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  05-03 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

The case was brought before the Board in December 2007 and 
November 2008, at which time the claim was remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist 
the Veteran in the development of his claims, to include 
affording him a VA examination. The requested development 
having been partially completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

Regrettably, despite the lengthy procedural history of this 
claim, the issue must once again be remanded for further 
development.

When the claim was last remanded in November 2008 it was 
mainly to afford the Veteran an adequate VA examination 
considering all relevant medical evidence and all theories of 
entitlement.  Specifically, the Veteran contends entitlement 
to service connection for hypertension under various 
theories.  The Veteran was treated in the military for 
elevated blood pressure readings.  Although he was not 
diagnosed for hypertension until decades later in December 
2006, the Veteran contends he incurred hypertension in the 
military or, at the very least, his current hypertension is 
directly related to his in-service elevated blood pressure 
readings.

In the alternative, the Veteran contends his hypertension is 
due to or aggravated by his service-connected post-traumatic 
stress disorder (PTSD).  

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. See 38 C.F.R. § 3.310. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The Veteran was afforded a VA examination in December 2009 at 
the Bonham VAMC, but failed to report for the examination.  
Two days after the date of the examination, the Veteran 
submitted a statement indicating he stopped his mail prior to 
going on vacation and, indeed, was on vacation the day of the 
examination.  He further requested the examination be 
rescheduled at the Dallas VAMC.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that the duty to assist is not a one-way 
street. If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence. See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

In this case, in light of the fact the Veteran's quick 
response to missing his VA examination appointment and in 
light of the fact that the scheduled examination may have 
been at an inconvenient location, a new VA examination is 
indicated.  

The Board hereby advises the Veteran, however, that it is 
ultimately his responsibility to ensure he receives mail from 
the VA and that the VA has his most current address.  The 
Board further advises the Veteran that failure to report for 
any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from December 2009 to the 
present. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records 
for treatment of hypertension and PTSD 
from the VAMC in Dallas, Texas and Bonham, 
Texas from December 2009 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  After the records are obtained, to the 
extent available, schedule the Veteran for 
a VA examination at the VAMC in Dallas, 
Texas, by an examiner who has not 
previously provided a C&P examination, to 
determine whether he has hypertension 
which is related to service or service- 
connected PTSD. The entire claims folder 
and a copy of this REMAND and the November 
2008 REMAND must be made available to the 
examiner prior to the examination. 
Although the Veteran's service treatment 
records should be reviewed, a detailed 
history should be obtained from the 
Veteran to supply any missing elements. 
The opinion should address the following 
questions: 

*	Are the elevated blood pressure 
readings shown in service sufficient 
to establish the presence of 
hypertension at that time?  
*	If not, is the currently diagnosed 
hypertension etiologically related to 
the elevated blood pressure readings 
shown in service (see private records 
showing blood pressure of 128/90 in 
March 1975, and subsequent private 
records dated from 1991 to 2004 of 
normal and abnormal blood pressure 
readings)? 
*	Is hypertension due to or aggravated 
by service-connected PTSD?

The complete rationale for all opinions 
expressed must be provided. In would be 
helpful if the physician would use the 
following language in his or her opinion, 
as may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood). 
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
The claim must be afforded expeditious treatment.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


